     Case 1:17-cv-09276-PAE-BCM Document 412 Filed 09/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


THE BARTER HOUSE, INC., and BRIAN DIMARCO,

                                      Plaintiffs,                       17 Civ. 9276 (PAE)
                       -v-
                                                                             ORDER
 INFINITY SPIRITS LCC, a limited liability company,
 DON GOOD TEQUILA COMPANY, LLC, a limited
 liability company, EUROPEAN INFINITY GROUP
 INC., a corporation, and BRIAN HOPKINS, an
 individual,

                                      Defendants.


PAUL A. ENGELMAYER, District Judge:

        In light of Mr. Fini’s withdrawal, the pretrial conference presently scheduled for October

6, 2020 at 10:30 a.m. is rescheduled to October 27, 2020 at 2:00 p.m.



       SO ORDERED.

                                                       
                                                    ____________________________________
                                                    Paul A. Engelmayer
                                                    United States District Judge
Dated: September 29, 2020
       New York, New York




                                                1
